                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


    PRUCO LIFE INSURANCE COMPANY                             CIVIL ACTION

    VERSUS                                                     NO. 15-3250
                                                           c/w NO. 15-6946

    KACIE BREEN AND THE ESTATE OF                          SECTION “R” (3)
    WAYNE EDMOND BREEN



                           ORDER AND REASONS

       Before the Court is intervenor defendant Sean Michael Breen’s motion

for reconsideration under Rule 60(b).1 The Court denies the motion because

(1) litigants may not file successive motions for reconsideration, (2) Rule

60(b) does not apply to nondispositive motions, and (3) Sean Breen has

made no showing that reconsideration is necessary.



I.     BACKGROUND

       This case arises out of the death of Dr. Wayne Breen. On March 1, 2015,

Dr. Breen was shot and killed by his wife, defendant Kacie Breen. 2 Dr. Breen

had two life insurance policies, one with Pruco Life Insurance Company and




1      R. Doc. 168.
2      R. Doc. 109 at 2.
one with Lincoln National Life Insurance Company. 3 Both policies name

Kacie Breen as the sole beneficiary.4 Dr. Breen and Kacie Breen had one

child together, Aiden Breen, who is not a party to this suit. 5 Dr. Breen also

had six adult children—five from a previous marriage and one from an extra-

marital relationship. 6

      After Dr. Breen’s death, Pruco and Lincoln filed consolidated

interpleader actions in federal court.7 Kacie Breen, the adult Breen children,

and Alyce Landry, the administratrix of Dr. Breen’s estate, are named

claimants.8 Landry and the adult Breen children sought to defeat Kacie

Breen’s status as beneficiary by invoking the provisions of Louisiana Revised

Statutes § 22:901(D), also known as Louisiana’s “slayer rule.”9 This rule bars

a beneficiary from receiving life insurance proceeds if she is either “[h]eld by

a final judgment of a court of competent jurisdiction to be criminally

responsible for the death, disablement, or injury of the individual insured,”

or “[j]udicially determined to have participated in the intentional, unjustified




3     Id.
4     Id.
5     Id. at 3.
6     Id.
7     R. Doc. 1; Case No. 15-6946, R. Doc. 1.
8     R. Doc. 109 at 2.
9     Id. at 2-3.
                                      2
killing of the individual insured.”    La. R.S. § 22:901(D).     Kacie Breen

maintained that she killed her husband in self-defense.10

      Judge Kurt Engelhardt held a two-day bench trial on this matter in

March 2017. On June 9, 2017, the court held that the adult Breen children

and Landry had not met their burden of proving that the killing was

unjustified.11 Kacie Breen was thus entitled to the proceeds of the policies as

a qualified beneficiary.12 One of the adult Breen children, Sean Breen,

appealed the judgment to the Fifth Circuit, which affirmed Judge

Engelhardt’s decision on August 16, 2018.13 Sean Breen also filed a motion

for relief from judgment under Federal Rule of Civil Procedure 60(b), a

motion to strike Kacie Breen’s response in opposition to his Rule 60(b)

motion, and a motion for sanctions under Federal Rule of Civil Procedure

11. 14 This Court denied Sean Breen’s motions on September 20, 2018.15 Sean

Breen now seeks reconsideration of these denials. 16 Kacie Breen opposes the

motion. 17


10  Id. at 17.
11  Id. at 37-38.
12  Id.
13  R. Doc. 163; Pruco Life Insurance Co. v. Breen, No. 17-30591, 2018
WL 3933757 (5th Cir. Aug. 16, 2018).
14  R. Doc. 138; R. Doc. 149; R. Doc. 157.
15  R. Doc. 166.
16  R. Doc. 168.
17  R. Doc. 170.
                                     3
II.   LEGAL STANDARD

      A district court has broad discretion to grant or deny a motion under

Federal Rule of Civil Procedure 60(b). Lyles v. Medtronic Sofamor Danek,

USA, Inc., 871 F.3d 305, 315 (5th Cir. 2017). Rule 60(b) permits a court to

grant relief from a final judgment or order only upon a showing of one of the

following:

      (1) mistake, inadvertence, surprise, or excusable neglect;
      (2) newly discovered evidence that, with reasonable diligence,
      could not have been discovered in time to move for a new trial
      under Rule 59(b);
      (3) fraud (whether previously called intrinsic or extrinsic),
      misrepresentation, or misconduct by an opposing party;
      (4) the judgment is void;
      (5) the judgment has been satisfied, released or discharged; it is
      based on an earlier judgment that has been reversed or vacated;
      or applying it prospectively is no longer equitable; or
      (6) any other reason that justifies relief.
Fed. R. Civ. P. 60(b). Relief under Rule 60(b) is considered an extraordinary

remedy, but courts may construe the Rule in order to do substantial justice.

Carter v. Fenner, 136 F.3d 1000, 1007 (5th Cir. 1998). Courts must balance

“the sanctity of final judgments and the incessant command of the court’s

conscience that justice be done in light of all the facts.” Id. (quotation marks

omitted). A district court has the authority to relieve a party from final

judgment under Rule 60(b), even if the trial court’s earlier judgment was
                                        4
affirmed on appeal. Standard Oil Co. of Cal. v. United States, 429 U.S. 17,

19 (1976).



III. DISCUSSION

      A.     Sean Breen Cannot Seek Reconsideration of a Rule
             60(b) Motion
      Sean Breen seeks reconsideration of the Court’s denial of his motion

for relief from judgment pursuant to Rule 60(b). “The federal rules do not

provide for a motion requesting a reconsideration of a denial of a

reconsideration.” Benson v. St. Joseph Reg’l Health Ctr., 575 F.3d 542, 547

(5th Cir. 2009). Successive motions for reconsideration are “condemned by

well-established authority in [the Fifth] and other circuits.” Charles L.M. v.

Ne. Indep. Sch. Dist., 884 F.2d 869, 870 (5th Cir. 1989). Without a limit on

the number of reconsideration motions a party can file, a litigant “could

continually seek reconsideration and prevent finality to the judgment.”

Benson, 575 F.3d at 547. Sean Breen is thus not entitled to file a successive

motion for reconsideration seeking review of the Court’s denial of its motion

pursuant to Rule 60(b).

      Even if such a motion were permitted, Sean Breen offers no new

evidence that would change the outcome of the case. Nor has he identified a

manifest error of law or fact in the Court’s order. He contends that a petition

                                      5
filed by Kacie Breen in Louisiana state court seeking damages from Landry,

the administratrix of Dr. Breen’s estate, constitutes new evidence that the

trial judgment must be reconsidered. 18 But that petition makes no mention

of Aiden Breen or the interests of any of Dr. Breen’s children as successors to

the estate.       Further, unsubstantiated allegations regarding Landry’s

supposed violations of her duties to the estate in a petition for damages do

not constitute reliable evidence likely to change the outcome of Sean Breen’s

earlier motion.

      The rest of Sean Breen’s arguments simply rehash issues that the Court

already addressed in its denial of the original motion for relief from

judgment. This is inappropriate and wastes the Court’s time. See LeClerc v.

Webb, 419 F.3d 405, 412 n.13 (5th Cir. 2005) (“A motion for reconsideration

may not be used to rehash rejected arguments or introduce new

arguments.”). Sean Breen repeatedly refers to various disputes in Louisiana

state court that have no bearing on the Court’s determination in this case.

He points to no new evidence, mistake of law, or mistake of fact that would

warrant reconsideration of the Court’s order. Accordingly, even if the motion

were not an impermissible successive motion for reconsideration, it would

have to be denied as meritless.


18    R. Doc. 168-3 at 2-5; see also R. Doc. 168-4.
                                       6
      B.    No Errors of Law or Newly Discovered Facts Warrant
            Reconsideration of the Court’s order on Sean Breen’s
            Motion to Strike and Motion for Sanctions
      As an initial matter, Sean Breen cannot file a motion under Rule 60(b)

for reconsideration of the Court’s order on his motion to strike and motion

for sanctions, because Rule 60(b) allows a party to seek relief only from a

“final judgment.” Fed. R. Civ. P. 60(b) (“On motion and just terms, the court

may relieve a party or its legal representative from a final judgment, order,

or proceeding for the following reasons . . .”); see also White v. Klee, No. 12-

13996, 2014 WL 4658257, at *3 n.1 (E.D. Mich. Sept. 17, 2014) (denying a

motion under Rule 60(b) seeking reconsideration of nondispositive motions

because they were not final judgments). A final judgment is “one [that] ends

the litigation on the merits and leaves nothing for the court to do but execute

the judgment.” Riley v. Kennedy, 553 U.S. 406, 419 (2008) (quoting Catlin

v. United States, 324 U.S. 229, 233 (1945)). The Court’s rulings on these

nondispositive motions are not final judgments.

      In addition, Sean Breen’s arguments in favor of reconsideration are

meritless. Sean Breen seeks reconsideration of the Court’s denial of his

motion to strike, but he makes no argument as to why the denial was

improper. 19 With regard to the motion for sanctions, Sean Breen argues that



19    See R. Doc. 168-3.
                                       7
Kacie Breen’s attorney Richard Ducote should have been sanctioned because

he made unjustified attacks on Sean Breen’s attorney Mary Grace Knapp. 20

Like the rest of Sean Breen’s motion, this argument merely restates the

positions that the Court already addressed in its denial of the motion for

sanctions. Sean Breen presents no new evidence, mistake of fact, or mistake

of law that warrant reconsideration of the Court’s determinations on either

motion.     Accordingly, the Court denies Sean Breen’s motion for

reconsideration as to the motion to strike and motion for sanctions.



IV.   CONCLUSION

      For the foregoing reasons, the Court DENIES Sean Breen’s motion for

reconsideration.




          New Orleans, Louisiana, this _____
                                        11th day of March, 2019.



                        _____________________
                             SARAH S. VANCE
                      UNITED STATES DISTRICT JUDGE




20    Id. at 16-17.
                                     8
